In a proceeding pursuant to CPLR article 78 to compel respondents to reinstate petitioner to the position of village engineer, which position had been abolished, petitioner appeals from an order and judgment (one paper) of the Supreme Court, Westchester County, dated January 20, 1977, which, inter alia, granted respondents’ motion to dismiss the petition and dismissed the proceeding. Order and judgment reversed, on the law, with $50 costs and disbursements, petition reinstated, and proceeding remitted to the Special Term for a hearing in accordance herewith. The respondent board of trustees had a right to abolish the position of village engineer if it acted in good faith. However, the prior actions of the board towards the petitioner-appellant require that a full hearing be held to determine if it did act in good faith in abolishing the position for economic reasons. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.